UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4253


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER MICHAEL LOWERY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:03-cr-00105-FL-1)


Submitted:   December 18, 2013              Decided:   January 13, 2014


Before MOTZ, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In February 2004, Christopher Michael Lowery pled guilty,

pursuant to a plea agreement, to one count of being a felon in

possession of a firearm, 18 U.S.C. § 922(g).                            Pursuant to the

plea agreement, the Government dismissed a count of possessing a

stolen     firearm,        18    U.S.C.     § 922(j).            The     district      court

sentenced Lowery on June 23, 2004, to 195 months’ imprisonment

and five years of supervised release.                       This court granted the

Government’s        motion       to      dismiss     Lowery’s      appeal.            United

States v.      Lowery,          No.   04-4524       (4th    Cir.        Oct.    6,     2005)

(unpublished order).

      In   2013,     the    district       court     granted      Lowery’s      motion    to

vacate pursuant to 28 U.S.C. § 2255 (2012), which asserted that

he was actually innocent of being a felon in possession of a

firearm under our decision in United States v. Simmons, 649 F.3d
237 (4th Cir. 2011) (en banc).                   Accordingly, the district court

vacated     Lowery’s        felon-in-possession-of-a-firearm                   conviction.

But   Lowery    agreed      to     the    reinstatement      of    the     possessing-a-

stolen-firearm       charge       and     pled     guilty   to    that     less      serious

offense.

      The district court adopted a sentencing range of forty-one

to fifty-one months’ imprisonment.                   The Government moved for an

upward departure pursuant to Section 4A1.3 of the Sentencing

Guidelines     on     the        ground     that     Lowery’s          criminal      history

                                             2
underrepresented       the    seriousness         of     his    criminal        conduct    and

likelihood     of     recidivism.           The    district        court        granted    the

Government’s motion for an upward departure and sentenced Lowery

to time already served and three years of supervised release.

Lowery noted this timely appeal.

       On   appeal,    counsel      filed     a   brief        pursuant     to    Anders    v.

California,     386 U.S. 738    (1967),       stating       that      there    are    no

meritorious     issues       for    appeal,       but     questioning           whether    the

district court erred in imposing a term of supervised release

without considering the excess time Lowery spent in custody.

Lowery was advised of his right to file a pro se supplemental

brief, but did not file one.                  The Government also declined to

file a brief.



                                             I.

       This    court     reviews       a      sentence          for    procedural          and

substantive      reasonableness            under       an      abuse       of     discretion

standard.     Gall v. United States, 552 U.S. 38, 51 (2007).                               The

same   standard     applies        whether    the      sentence       is   “inside,       just

outside, or significantly outside the Guidelines range.”                             United

States v. Rivera-Santana, 668 F.3d 95, 100-01 (4th Cir. 2012)

(quotation      marks        omitted).              In      evaluating            procedural

reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Guidelines range, gave the

                                             3
parties an opportunity to argue for an appropriate sentence,

considered the 18 U.S.C. § 3553(a) factors, selected a sentence

supported by the record, and sufficiently explained the selected

sentence.       Gall, 552 U.S. at 49-51.                    We give due deference to

the sentencing court’s decision to depart from the Guidelines

range; a sentencing court need only “set forth enough to satisfy

the    appellate       court      that    [it]       has     considered        the   parties’

arguments and has a reasoned basis” for its decision.                                   United

States    v.    Diosdado-Star,           630 F.3d 359,   364    (4th    Cir.     2011)

(citing Gall, 552 U.S. at 56).                      If the district court committed

no    procedural      error,      we    review       the    sentence      for    substantive

reasonableness,         taking         into     account        the      totality     of    the

circumstances.         Gall, 552 U.S. at 51.

       As an initial matter, we note that we lack jurisdiction to

review the imprisonment portion of Lowery’s sentence, as his

release from prison renders any challenge to his imprisonment

moot.    As a result of Lowery’s release, “there is no wrong to

remedy,”       and    this   court       “cannot       grant      any   effectual       relief

whatever       in    favor   of    the    appellant”         as    to    the    imprisonment

component of his sentence.                     United States v. Hardy, 545 F.3d
280, 285 (4th Cir. 2008).                We therefore review only the district

court’s decision to sentence Lowery to three years of supervised

release.



                                                4
        Lowery       did     not    request    a   specific      term     of   supervised

release, nor did he assert in the district court any objection

to the imposition of supervised release, or the length of the

term.         Accordingly, we review only for plain error.                            United

States        v.    Carthorne,       726 F.3d 503,    509     (4th    Cir.      2013). *

Lowery’s guilty plea to possessing a stolen firearm established

his guilt of a Class C felony, for which a district court may

impose a term of supervised release of up to three years.                                   18

U.S.C. §§ 924(a)(2), 3559(a)(3), 3583(b)(2) (2012).

        The        Supreme    Court    has     rejected      the    argument         that    a

defendant is entitled to offset an excess term of imprisonment

with a shortened term of supervised release.                            As the Supreme

Court explained, the “objectives of supervised release would be

unfulfilled          if    excess    prison    time   were    to   offset      and    reduce

terms       of     supervised       release.       Congress      intended      supervised

release to assist individuals in their transition to community

life.       Supervised release fulfills rehabilitative ends, distinct

from those served by incarceration.”                      United States v. Johnson,

529 U.S. 53, 59 (2000).               The Supreme Court also recognized that,


        *
       Under plain error review, the challenging party must show
that (1) there was an “error” (2) the error was “plain”, (3) the
error “affect[s] substantial rights,” and (4) the error
“seriously   affect[s]   the   fairness,   integrity  or   public
reputation of judicial proceedings.”     United States v. Myers,
280 F.3d 407, 412 (4th Cir. 2002) (quotation marks omitted).



                                               5
to remedy the iniquity of an excess prison term, a sentencing

court     may   modify    or     (in    some       circumstances)     terminate    the

defendant’s supervised release obligations if these obligations

no longer appear warranted.             Id. at 60.

     In this case, counsel noted during the sentencing hearing

that Lowery was “entitled to almost 500 [days] of good time

credit,” but did not request that the court account for this

credit in any way other than stating that the requested sentence

of   imprisonment      was      for    time       served.     The   district      court

considered      Lowery’s       post-release          plans,   his     record     during

incarceration,      and        his     extensive        criminal    history      before

announcing its sentence.

     We     conclude     that        Lowery’s      circumstances      warranted     the

imposition of a term of supervised release, and that, given his

criminal    history      and    likelihood         of   recidivism,    the     district

court did not plainly err in imposing the maximum term available

under the law.        Nor did the district court err in failing, sua

sponte, to credit Lowery’s excess imprisonment against his term

of supervised release.



                                          II.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                          We

therefore affirm Lowery’s conviction and sentence.

                                              6
      This court requires that counsel inform Lowery, in writing,

of his right to petition the Supreme Court of the United States

for   further   review.     If     Lowery   requests       that   a   petition   be

filed,   but    counsel   believes     that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on Lowery.

      We dispense with oral argument because the facts and legal

contentions     are   adequately    presented   in     the    materials    before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       7